— Order, Supreme Court, New York County, entered November 14, 1975, granting plaintiff’s motion for a preliminary injunction, unanimously affirmed, with $40 costs and disbursements to respondents. Since it appears that the named defendants and not the union local were instrumental in preventing plaintiff from removing its goods from the leased space, *789the temporary injunction properly issued. The agreement with the union, covering as it does only warehousing, storage and commercial moving, has no bearing upon the lease agreement entered into with Mitsubishi, and therefore the union was not a necessary party defendant. Concur — Markewich, J. P., Murphy, Capozzoli, Lane and Nunez, JJ.